Citation Nr: 0111083	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for old medial 
collateral ligament instability with retained metal staples 
and bursitis over the staples of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to May 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the veteran's claims for an 
increased evaluation for old medial collateral ligament 
instability with retained metal staples and bursitis over the 
staples of the right knee and service connection for a left 
knee disability were denied.

In December 2000, a travel board hearing was held at the RO 
before C. W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 

The Board notes that during the course of the December 2000 
travel board hearing, the veteran withdrew the issues of 
entitlement to service connection for spine, lower back, and 
leg disabilities from appellate status.  38 C.F.R. § 20.204 
(2000).


REMAND

Prior to determining the veteran's claims for an increased 
evaluation for a right knee disability and entitlement to 
service connection for a left knee disability, VA must ensure 
that it has fulfilled its duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  Such 
a duty is statutory in nature and was amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

The veteran contends that the RO erred by failing to increase 
the evaluation of his service-connected old medial collateral 
ligament instability with retained metal staples and bursitis 
over the staples of the right knee and denying service 
connection for a left knee disability.  He testified during a 
December 2000 travel board hearing that at times he uses a 
knee brace and cane for his right knee and that it will 
collapse.  

In addition, it is noted that the RO has denied service 
connection for left knee disability on the basis that "There 
is no record of treatment in service for left knee." and 
that "Service medical records show no findings regarding the 
claimed disability."  See rating action dated April 12, 
1999.  A review of service medical records, however, shows 
that he complained of left knee pain on numerous occasions 
and that occasionally his left knee collapsed.  

The veteran testified during his travel board hearing that he 
had received treatment for both knees from the Charleston VA 
Medical Center (VAMC) since he left service in 1981; however, 
the only treatment records in the claims file from the 
Charleston VAMC pertain to another claim that is not part of 
this appeal.  Since VAMC records are within the Secretary's 
control, and could reasonably be expected to be part of the 
record, they are deemed to be constructively part of the 
record on appeal and must be obtained.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, since the VA examiner did not have the 
veteran's prior treatment records for his knees at the time 
of the examination, a new examination is required.  A medical 
examination must not only be thorough and contemporaneous, 
but it should also take into account the records of prior 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991). 

The veteran testified during a travel board hearing that 
subsequent to the April 1999 VA examination, he was diagnosed 
as having arthritis in the right knee.  The Board observes 
that the VA General counsel has addressed the question of 
multiple ratings when evaluating knee disabilities.  It was 
held that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, and that the 
evaluation of knee dysfunction under both codes would not 
amount to pyramiding under 38 C.F.R. § 4.14. VAOPGCPREC 23-97 
(July 1, 1997).  However, it was noted that a separate rating 
must be based on additional disability.  Where a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also exhibit limitation of motion under 
Diagnostic Codes 5260 or 5261 in order to obtain the separate 
rating for arthritis. VAOPGCPREC 23-97 (July 1, 1997).  In a 
later opinion, VA General Counsel concluded that for a knee 
disability rated under Diagnostic Code 5257, a separate 
rating for arthritis may, notwithstanding the July 1997 
opinion, also be based on X-rays findings and on painful 
motion pursuant to 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (August 
14, 1998).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his right knee disability since January 
1999 and his left knee disability since 
service.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained, to specifically 
include records from Charleston VAMC 
concerning all treatment of the veteran 
following his discharge from service.  
Any such records obtained should be 
associated with the claims file.  If the 
RO is unable to obtain all relevant 
records, the appellant should be notified 
of the records VA is unable to obtain, 
the efforts taken by the Secretary to 
obtain those records and any further 
action to be taken by VA with respect to 
the claim. 


2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to ascertain the severity of his right 
knee disability and the nature and 
etiology of his left knee disability.  
Any tests, studies, or X-rays deemed 
appropriate by the examiner to make these 
determinations should be undertaken.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.

With regard to the right knee, the 
examiner should be asked to determine 
whether the right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also record any 
objective displays of pain.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

With regard to the left knee, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's left knee disability 
is etiologically 

related to the complaints of left knee 
pain reported therein.  The examiner 
should set forth in detail all findings 
that provide a basis for the opinion.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations to include consideration 
of whether it would be proper to assign 
separate ratings for the right knee based 
on instability and limitation of motion.  
If any decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow a reasonable amount of time for a 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


